PER CURIAM:
The case is ordered submitted. The district court’s judgment is vacated. See Capps v. Atiyeh, 495 F.Supp. 802 (D.Ore. 1980), stayed, Atiyeh v. Capps, 449 U.S. 1312, 101 S.Ct. 829, 66 L.Ed.2d 785 (Rehnquist, Circuit Justice, 1981). The case is remanded for further consideration and specific findings in light of Rhodes v. Chapman, - U.S. -, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) and Wright v. Rushen, 642 F.2d 1129 (9th Cir. 1981).
Appellants’ motion to submit supplemental briefs is denied.
JUDGMENT VACATED and CASE REMANDED.